____




l)ISMISS; Opinion hied ,Januarv 2s, 2013




                                             In The
                                   QEoiirt of (ppei1
                          jfiftlj Dttrfct of exa it it[a

                                      No. 05-12-01615-CR

                            RANI)ALL ALLEN BOND, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal I)istrict Court No. 6
                                   l)allas County, Texas
                           Trial Court Cause No. F09-22112-X

                              MEMORANDUM OPINION

                   Before Chief Justice Wright and Justices Myers and Evans

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the be appeal DISMISSED and

this decision be certified below for observance. See TEx. R. App. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEx. R. App. 47
             •




121615F.U05